Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Leah S. Washington, Appellant                         Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-16-00007-CV         v.                         0413A). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 Michael Blow, Appellee                                Burgess participating.


CV
       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leah S. Washington, pay all costs of this appeal.




                                                      RENDERED AUGUST 12, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk